Dissenting Opinion.
VALLIANT, J.
The effect of the opinion of the court in this case, as I understand it, is to declare that the widow is entitled to dower of an' estate which her husband in his lifetime never owned. I dissent from that proposition. The plaintiff’s husband in his lifetime owned the equity of redemption in this land, and she is entitled to her dower in that estate, but nothing-more. If he had owned the unincumbered fee during coverture, and had placed a mortgage on the land without her joining in the act, she would have been entitled to dower in the land superior, to the mortgage. And if she had joined in the deed of mortgage and her husband in his lifetime had paid it off, she would have been entitled to dower in the whole, but in such case if the husband had died leaving the mortgage unpaid, her dower right would have been subject-to the mortgage. In the cgse at bar, the husband bought the land incumbered by the mortgage; he bought only the equity of redemption and never owned a greater estate in the land.' If he had paid off the mortgage in his lifetime the fee would have then for the first time vested in him, and his wife’s inchoate right of dower would then have attached to the land, and would have become absolute at his death. But as he never paid off the mortgage, her inchoate right of dower never attached during the coverture and there was no inchoate right to become absolute.
*89Our statute (sec. 2933, R. S. 1899) gives the widow dower in “lands whereof her husband . . . was seized of an estate of inheritance, at any time during the marriage,” etc. It is only of the estate of which, her husband was seized during the marriage. Section 2935 gives the widow dower in land which her husband in his life time had contracted to purchase, but had not paid for at the time of his death, and the purchase money is paid by the administrator out of the assets of the estate. But in-such case the husband in his life time had become bound for the debt and his estate responded to his obligation. In the case at bar the plaintiff’s husband had not assumed to pay the mortgage, and his estate was under no obligation in regard thereto. Under section 2936, if the husband had made •a contract for the purchase of land and had paid only a part of. the purchase price, and the land had been sold after his death under a judgment or under a power created by his contract or his will, the widow would have dower in the land against every person except the one holding the lien for the unpaid purchase money. That section is in harmony with the view that she is entitled to dower only in that estate which her husband in his life time owned; if by his part payment of the purchase price he had acquired only an estate liable to be defeated upon a foreclosure of the lien for the rest of the purchase price, she only had dower in the land subject to that lien. So when the husband buys and pays for only an equity of redemption, the wife’s inchoate dower attaches to the land subject to the mortgage and when he dies her inchoate dower becomes absolute in the estate he left, and nothing more.
Those three sections of our statutes contain all that there is in our law defining* of what estate in land the widow shall be endowed, and from them we see that her dower is limited; first, by section 2933, to “lands whereof her husband . . . was seized of an estate of inheritance, at any time during the marriage; ’ ’ sec*90ond, by section 2935, to land which, the husband had contracted to purchase but had not paid for and the purchase money was paid after his death 'out of his estate;. and, third, by section 2936, to land which he had purchased, and paid for in part, in which case she was to have dower subject to the lien for the unpaid part o£ the purchase money, that is, that she was to have dower in the land to the extent that her husband had” paid for it. I am unable to see how upon that foundation she can build a claim to dower in an estate in land which her husband did not own at any time during the marriage.